NO








NO. 12-10-00262-CV
 
                         IN
THE COURT OF APPEALS
 
            TWELFTH
COURT OF APPEALS DISTRICT
 
                                      TYLER, TEXAS
 
 
                                                                             '     
 
IN RE:
KAREN HUGHES,                               '     ORIGINAL
PROCEEDING
RELATOR
                                                                             '     
 


MEMORANDUM
OPINION
PER
CURIAM
            Relator
Karen Hughes has notified this court that she wishes to withdraw her petition
for writ of mandamus filed on August 12, 2010.  Hughes states further that the
case pending in the trial court has now settled and the mandamus petition is
“no longer required.”  Accordingly, our stay is lifted, this original proceeding
is dismissed as moot, and all pending motions are overruled as
moot.
Opinion delivered October 27, 2010.
Panel consisted of
Worthen, C.J., Griffith, J., and Hoyle, J.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
(PUBLISH)